dissenting opinion. Hart, J. Judge Wood and myself think that the case of Elmore v. State, 45 Ark. 243, relied on in the majority opinion, does not sustain the ruling of the court, but on the contrary supports the view we have taken. In that case the court expressly said that in cases of concurrent jurisdiction, the tribunal which first obtains possession of a cause will not be interfered with. This was in the application of the general rule already adopted that, in cases of concurrent jurisdiction in different tribunals, the one first exercising jurisdiction rightfully acquires the control to the exclusion of the other. Bradley v. State, 32 Ark. 722, and State v. Devers, 34 Ark. 188. In the Elmore case there was an order of the judge of the Federal court granted at chambers directing the surrender of the prisoner to the State authorities. Here the majority opinion proceeds upon the theory that the finding of the indictment and trial of the defendant in the White Circuit Court constituted an election on the part of the State to dismiss the proceedings in Wood-ruff County and to try the defendant in White County. Counties are the units for the enforcement of the criminal laws, and the circuit court of each county is a separate and distinct tribunal from that in every other county. Brown v. State, 109 Ark. 373. It follows that the circuit court of White County had no power to dismiss the proceedings in Woodruff County. That could only be done by an express order of the Woodruff Circuit Court or of the judge at chambers. This is in accordance with the general rule on the question. In Dunbar v. Bourland, 88 Ark. 153, the court quoted the correct rule from the case of Harkrader v. Wadley, 172 U. S. 148, as follows: “When a State court and a court of the United States may each take jurisdiction of a matter, the tribunal where jurisdiction first attaches holds it, to the exclusion of the other, until its duty is fully performed, and the jurisdiction involved is exhausted; and this rule applies alike in both civil and criminal cases.” The court said that this rule prevented conflict and confusion. The court further said that whichever court of those having jurisdiction first obtains jurisdiction, or, as is sometimes said, possession of the case, will retain it throughout to the exclusion of the other, and this jurisdiction extends to the final determination of the action and to the execution of the judgment. Therefore we respectfully dissent.